





CITATION: Canada (Attorney
      General) v. Yeates, 2011 ONCA 83



DATE: 20110131



DOCKET: C52410



COURT OF APPEAL FOR ONTARIO



Armstrong, Epstein and Karakatsanis JJ.A.



BETWEEN



William Yeates



Appellant (Plaintiff)



and



Attorney
          General of Canada, Canada Revenue Agency, Joanne Todesco,

Alan Puzeris,
          Steve Wilhelm, Tanse Leung, Paul Loo



Respondents (Defendants)



William Yeates, in person



Debra Prupas and Gillian Patterson, for the respondents



Heard and released orally: January 25, 2011



On appeal from the judgment of Justice
          Eva Frank of the Superior Court of Justice, dated June 9, 2010.



ENDORSEMENT



[1]

The appellant appeals the order of Justice Frank in the Superior Court
    striking his statement of claim against his employer, Canada Revenue Agency,
    and five employees of the Agency.  His claim is framed in defamation and other
    torts.  The substance of his claims arise from disputes relating to his
    employment with the Canada Revenue Agency.

[2]

The appellants workplace disputes are governed by the
Public Service
    Labour Relations Act
pursuant to which he must seek redress through the
    grievance procedure in his collective agreement.   The
Public Service Labour
    Relations Act
has taken away the right of action in s. 236(1) of the Act,
    which provides:

The right of an employee to seek redress by way of
    grievance for any dispute relating to his or her terms or conditions of
    employment is in lieu of any right of action that the employee may have in
    relation to any act or omission giving rise to the dispute.

[3]

In
Bron v. Canada (Attorney General)
(2010), 315 D.L.R. (4th) 46
    (Ont. C.A.) at para. 32, this court addressed the scope of s. 236 as follows:

Section 236 speaks directly to workplace complaints
    that are grievable under the legislation.  For those complaints, even when there
    is no access to third party adjudication, the grievance procedure operates in
    lieu of any right of action.

[4]

The appellant also alleges certain breaches of the
Charter
and
    raises the constitutionality of s. 236(1) of the Act.  Those allegations are not
    included in the statement of claim.  The motion judge declined to deal with them. 
    We agree that those allegations are not properly before the court.

[5]

In the result, the appeal is dismissed.  The respondents shall have
    their costs fixed in the amount of $5,000 inclusive of disbursements and
    applicable taxes.

Robert
    P. Armstrong J.A.


G. J. Epstein J.A.

Karakatsanis
    J.A.


